DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 9-12, filed on 03/24/2021, with respect to the claims 1 and 13 using the reference Hettrich have been considered but are moot because the arguments pertaining to Hettrich is no longer relevant as prior art as Hettrich is not relied upon for the rejection of the argued limitation.  However, upon further consideration, a new ground(s) of rejection is made in view of the US Patent Application Publication by Hermann (US # 20170133731) is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Hermann (US # 20170133731), in view of the US Patent Application Publication by Frost et al. (US # 20160001719).

Regarding Claim 1, Hermann teaches in Figure 1, a power management system for a vehicle (Battery system 100 shown in Figure 1, [0053, lines 1-3]), comprising:
a first battery monitoring module (BMS not shown in any figure) configured to monitor a first state of charge (SOC) of a first battery (101, [0035, lines 6-9]) of the vehicle [0052, lines 1-4], 
wherein the first battery has a first nominal voltage (150 to 450V, [0036, lines 7-8]); 
a second battery monitoring module (BMS not shown in any figure) configured to monitor a second SOC of a second battery (110, [0035, lines 6-9]) of the vehicle [0052, lines 1-4], 
wherein the second battery has a second nominal voltage range (100 to 450V, [0037, lines 22-23]) that is greater than the first nominal voltage range (150 to 450V, [0036, lines 7-10]); and 
a control module (not shown, [0050, lines 1-3]) configured to, while an engine is off before a next startup of the engine [0041, lines 1-4], selectively apply power to a heater [0039, lines 1-6] of the second battery from the first battery based on an estimated SOC of the second battery [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7] at the next startup of the engine (the examiner is interpreting the next startup as being the next time the engine is startup, in the cited paragraphs cited above the starting of the vehicle is equated to cold start which will occur before the user starts the vehicle and heating of the second battery occurs before the startup of the vehicle).
nominal voltage ranges of the battery groups, but explicitly fails to teach wherein the second battery has a second nominal voltage that is greater than the first nominal voltage;
Frost teaches in Figure 1, a power management system for a vehicle comprising a second battery (102) having a second nominal voltage that is greater than the first nominal voltage (101, [0053, lines 1-2]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitoring the battery nominal voltages and compare with thresholds within the apparatus of Hermann, as taught by Frost, in order to ceases any charging and returns to a sleep mode in order to minimize power consumption (see Frost, paragraph 0066, lines 7-9).

Regarding Claim 2, Hermann and Frost teaches the system of claim 1.
Hermann further teaches comprising a starter control module configured to selectively apply power to a starter of the engine from the second battery at the next startup of the engine [0040, lines 1-10].

Regarding Claim 3, Hermann and Frost teaches the system of claim 1.
Hermann further teaches wherein the control module is configured to apply power to the heater of the second battery when the estimated SOC of the second battery at the next startup of the engine is less than a predetermined SOC [0052, lines 11-14].

Regarding Claim 13, Hermann teaches in Figure 1, a power management method for a vehicle (Battery system 100 shown in Figure 1, [0053, lines 1-3]), comprising: 
monitoring a first state of charge (SOC) of a first battery (101, [0035, lines 6-9) of the vehicle [0052, lines 1-4], 
wherein the first battery has a first nominal voltage (150 to 450V, [0036, lines 7-8]); 
monitoring a second SOC of a second battery (110, [0035, lines 6-9]) of the vehicle [0052, lines 1-4], 
wherein the second battery has a second nominal voltage range (100 to 450V, [0037, lines 22-23])  that is greater than the first nominal voltage range (150 to 450V, [0036, lines 7-10]); and 
while an engine is off before a next startup of the engine [0041, lines 1-4], selectively applying power to a heater [0039, lines 1-6] of the second battery from the first battery based on an estimated SOC of the second battery [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7] at the next startup of the engine (the examiner is interpreting the next startup as being the next time the engine is startup, in the cited paragraphs above the method is equated to cold start which will occur before the user starts the vehicle and heating of the second battery occurs before the startup of the vehicle).
Hermann teaches nominal voltage ranges of the battery groups, but explicitly fails to teach wherein the second battery has a second nominal voltage that is greater than the first nominal voltage;
(102) having a second nominal voltage that is greater than the first nominal voltage (101, [0053, lines 1-2]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitoring the battery nominal voltages and compare with thresholds within the apparatus of Hermann, as taught by Frost, in order to ceases any charging and returns to a sleep mode in order to minimize power consumption (see Frost, paragraph 0066, lines 7-9).

Regarding Claim 14, Hermann and Frost teaches the method of claim 13.
Hermann further teaches selectively applying power to a starter of the engine from the second battery at the next startup of the engine [0040, lines 1-10].

Regarding Claim 15, Hermann and Frost teaches the method of claim 13.
Hermann further teaches wherein the selectively applying power to the heater includes applying power to the heater of the second battery when the estimated SOC of the second battery at the next startup of the engine is less than a predetermined SOC [0052, lines 11-14].

Claims 4 - 5 and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann and Frost as applied to claims 1 and 13 above, in further view of the US Patent Application Publication by Muralidhar et al. (US # 20170050631).

Regarding Claim 4, Hermann and Frost teaches the system of claim 1.
Hermann further teaches wherein the control module is configured to: in response to a shutdown of an engine of the vehicle, determine an estimated temperature at the next startup of the engine [0050, lines 6-16, 0053].
The combination of Hermann and Frost fail to teach: 
determine the estimated SOC of the second battery based on the estimated temperature at the next startup of the engine.
Muralidhar teaches in Figures 1-2, a control system of a vehicle capable of determining an estimated SOC of the secondary battery based on an estimated temperature at the next startup of the engine ([0018], Claim 1, lines 1-8, 13-15).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include estimating SOC of battery based on temperature of engine within the apparatus of Hermann and Frost as taught by Muralidhar, in order to reduce the overall fuel economy of the vehicle (see Muralidhar, [0003, lines 19-20]).

Regarding Claim 5, Hermann, Frost and Muralidhar teaches the system of claim 4.
The combination of Hermann and Frost fail to teach: 

wherein the control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature at the shutdown of the engine.
 (Claim 1, lines 1-5); and 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting the temperature of at startup of an engine within the apparatus of Hermann and Frost, as taught by Muralidhar, in order to reduce overheating of engine and improve the overall fuel economy of the vehicle.

Regarding Claim 16, Hermann and Frost teaches the method of claim 16.
Hermann further teaches in response to a shutdown of an engine of the vehicle, determining an estimated temperature at the next startup of the engine [0050, lines 6-16, 0053].
The combination of Hermann and Frost fail to teach: 
determining the estimated SOC of the second battery based on the estimated temperature at the next startup of the engine.
Muralidhar teaches in Figures 1-2, a control system of a vehicle capable of determining the estimated SOC of the second battery based on the estimated temperature at the next startup of the engine ([0018], Claim 1, lines 1-8, 13-15).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include estimating SOC of battery based on temperature of engine within the apparatus of Hermann and Frost as taught by Muralidhar, in order to reduce the overall fuel economy of the vehicle (see Muralidhar, [0003, lines 19-20]).

Regarding Claim 17, Hermann, Frost and Muralidhar teaches the method of claim 16.
The combination of Hermann and Frost fail to teach: 
wherein the determining the estimated temperature includes setting the estimated temperature at the next startup of the engine based on an ambient temperature at the shutdown of the engine.
Muralidhar teaches in Figures 1-2, a control module is configured to determining an estimated temperature includes setting the estimated temperature at next startup of an engine based on an ambient temperature at a shutdown of the engine (Claim 1, lines 1-5).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include setting the temperature of at startup of an engine within the apparatus of Hermann and Frost, as taught by Muralidhar, in order to reduce overheating of engine and improve the overall fuel economy of the vehicle.

Claims 6 - 9 and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann, Frost and Muralidhar as applied to claims 4 and 16 above, in further view of the US Patent Application Publication by Binder (US # 20150267801).

Regarding Claim 6, Hermann, Frost and Muralidhar teaches the system of claim 4.
The combination of Hermann, Frost and Muralidhar fail to teach: 

Binder teaches a control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 7, Hermann, Frost and Muralidhar teaches the system of claim 4.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine.
Binder teaches operating a battery in a vehicle comprising a control module is configured to determine the estimated temperature at the next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine [0006-0007].


Regarding Claim 8, Hermann, Frost and Muralidhar teaches the system of claim 4.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on a forecast temperature at a location of the vehicle at the next startup of the engine.
Binder further teaches operating a battery in a vehicle comprising a control module is configured to determine the estimated temperature at the next startup of the engine based on a forecast temperature at a location of the vehicle at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 9, Hermann, Frost and Muralidhar teaches the system of claim 4.

wherein the control module is configured to determine the estimated temperature at the next startup of the engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively.
Binder teaches a control module is configured to determine an estimated temperature at next startup of an engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 18, Hermann, Frost and Muralidhar teaches the method of claim 16.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes setting the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature.
Binder teaches a control module is configured to set the estimated temperature at the next startup of the engine based on an ambient temperature obtained in response to the shutdown of the engine minus a predetermined temperature [0006-0007].


Regarding Claim 19, Hermann, Frost and Muralidhar teaches the method of claim 4.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes determining the estimated temperature at the next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine.
Binder teaches operating a battery in a vehicle comprising a control module is configured to determine an estimated temperature at next startup of the engine based on an average temperature at a location of the vehicle at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle regular intervals within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, in order to estimate the desired temperature in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 20, Hermann, Frost and Muralidhar teaches the method of claim 16.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes determining the estimated temperature at the next startup of the engine based on a forecast temperature at a location of the vehicle at the next startup of the engine.
Binder further teaches operating a battery in a vehicle comprising a control module is configured to determine an estimated temperature at next startup of an engine based on a forecast temperature at a location of the vehicle at the next startup of the engine. [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 21, Hermann, Frost and Muralidhar teaches the method of claim 16.
The combination of Hermann, Frost and Muralidhar fail to teach: 
wherein the determining the estimated temperature includes determining the estimated temperature at the next startup of the engine based on a plurality of previous temperatures at previous startups of the engine performed near a location of the vehicle, respectively.
 [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature for starting a vehicle based on location within the apparatus of Hermann, Frost and Muralidhar, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann and Frost as applied to claims 1 and 13, in further view of the US Patent Application Publication by Kim (US # 20170008419).

Regarding Claim 10, Hermann and Frost teaches the system of claim 1.
Hermann further teaches: 
wherein the control module is configured to: in response to a shutdown of an engine of the vehicle [0041, lines 1-10], determine an estimated temperature at the next startup of the engine [0050, lines 5-7]; determine an ambient temperature at the next startup of the engine [0050, lines 11-14]; 
wherein the selectively apply power to the heater of the second battery based on at the next startup of the engine [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7].
The combination of Hermann and Frost fail to teach: 

Kim teaches in Figure 2, a control module (105, [0024, lines 1-7]) is further configured to selectively apply power to a heater of a battery based on a comparison of an estimated temperature [0005, 0034].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively heating the battery based on the temperature monitoring within the apparatus of Hermann and Frost, as taught by Kim, to additionally heat the battery based on estimated temperature at the next startup of the engine in order to improve the voltage characteristics of the identified battery/battery module (see Kim, page 5, Col 1, lines 23-24) as well provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 22, Hermann and Frost teaches the method of claim 13.
Hermann further teaches: 
in response to a shutdown of an engine of the vehicle [0041, lines 1-10], determining an estimated temperature at the next startup of the engine [0050, lines 5-7]; and determining an ambient temperature at the next startup of the engine [0050, lines 11-14].
wherein the selectively applying power to the heater includes selectively applying power to the heater of the second battery based on at the next startup of the engine [0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7].

applying power to the heater based on a comparison of the estimated temperature at the next startup of the engine and the ambient temperature at the next startup of the engine.
Kim teaches in Figure 2, a control module (105, [0024, lines 1-7]) is further configured to selectively apply power to a heater of a battery based on a comparison of an estimated temperature [0005, 0034].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include selectively heating the battery based on the temperature monitoring within the apparatus of Hermann and Frost, as taught by Kim, to additionally heat the battery based on estimated temperature at the next startup of the engine in order to improve the voltage characteristics of the identified battery/battery module (see Kim, page 5, Col 1, lines 23-24) as well provide improved safety, long-life stability as well as efficiency of the engine.

Claims 11 - 12 and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann, Frost and Kim as applied to claims 10 and 22, in further view of the US Patent Application Publication by Binder (US # 20150267801).

Regarding Claim 11, Hermann, Frost and Kim teaches the system of claim 10.
Hermann further teaches: 
[0037, lines 11-12, 0052, lines 11-13, Also see 0006, lines 4-7].
The combination of Hermann, Frost and Kim fail to teach:
applying power to the heater when the estimated temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine.
Binder teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle within the apparatus of Hermann, Frost and Kim, as taught by Binder, in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 12, Hermann, Frost and Kim teaches the system of claim 10.
Hermann further teaches: 
wherein the control module is configured to selectively apply power from both the first battery and the second battery to the heater [0037, lines 11-12, 0044, 0052, lines 11-13].
The combination of Hermann, Frost and Kim fail to teach:
when the estimated temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine.
 [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle and compare to threshold within the apparatus of Hermann, Frost and Kim, as taught by Binder, to compare temperature to lower threshold in order to provide improved safety, long-life stability as well as efficiency of the engine.

Regarding Claim 23, Hermann, Frost and Kim teaches the method of claim 22.
Hermann further teaches: 
wherein the selectively applying power to the heater includes selectively applying power from only the second battery to the heater based on the nest startup of the engine [0037, lines 11-12, 0044, 0052, lines 11-13].
The combination of Hermann, Frost and Kim fail to teach:
applying power to the heater when the estimated temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine.
Binder teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is greater than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle 

Regarding Claim 24, Hermann, Frost and Kim teaches the method of claim 22.
Hermann further teaches: 
 wherein the selectively applying power to the heater includes selectively applying power from both the first battery and the second battery to the heater [0037, lines 11-12, 0044, 0052, lines 11-13]. 
when the estimated temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine.
The combination of Hermann, Frost and Kim fail to teach:
when the estimated temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine.
Binder further teaches a method of determining temperature in a vehicle, estimating temperature at the next startup of the engine is less than the ambient temperature at the next startup of the engine [0006-0007].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include determining temperature at next starting of a vehicle and compare to threshold within the apparatus of Hermann, Frost and Kim, as taught by Binder, to compare temperature to lower threshold in order to provide improved safety, long-life stability as well as efficiency of the engine.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Takano et al. (US # 20130342015) teaches in Figure 1, a battery charging control device comprising:
In order to perform the ON/OFF control of the heater (ON/OFF of the battery temperature control) and the charge control of the battery 1 through the above close/open of the heater switch 8 and the main relay switch 5, the controller 9 inputs a signal from a battery charge state detection sensor 11 that detects a battery charge state SOC of the battery 1, a signal from a battery temperature sensor 12 that senses a temperature Tbat of the battery 1 and a signal from a charge time commander 13 by which a user of the vehicle operates to set a battery charge time between a battery charge start time and a battery charge end time of the battery 1 [0038].
The US Patent Application Publication by Kimura et al. (US # 20120065827) teaches in Figures 1 and 5, a power management system for a vehicle, comprising; 
a first battery monitoring module (50) configured to monitor a first state of charge (SOC) of a first battery (10-1) of the vehicle, wherein the first battery has a first nominal voltage (Vb1, [0093, lines 1-4]); 
a second battery monitoring module (50) configured to monitor a second SOC of a second battery (10-2) of the vehicle, wherein the second battery has a second nominal voltage that is greater than the first nominal voltage (Vb2, [0093, lines 5-8]);
The US Patent Application Publication by Park et al. (US # 20150311736) teaches a battery control apparatus includes a switching unit configured to charge a 
The BMS may include a switching unit configured to transfer a charge between a first battery module and a second battery module included in the plurality of battery modules [0025];
The battery control apparatus may further include an information extractor configured to extract any one or any combination of a state of health (SoH), a state of charge (SoC), and a state of function (SoF) of a plurality of battery modules including the first battery module and the second battery module based on the state information [0021].
The switching unit 231 supplies the DC power received from the first battery module 221 to the second battery module 222. In this example, the switching unit 231 converts the received DC power to an output voltage of a predetermined level that matches a characteristic of the second battery module 222, and supplies the converted DC power to the second battery module 222 [Fig 2, 0052].
The US Patent Application Publication by Li et al. (US # 20150134231) teaches a system and method for vehicle start-stop comprising: 
hybrid vehicle, the state-of-charge of the battery and/or other operating conditions may also be factors when deciding to start or stop the engine 104 [0020].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859